Title: To James Madison from Stephen Cathalan, 12 October 1809
From: Cathalan, Stephen
To: Madison, James


Sir
Marseilles 12th. Octob 1809.
Copy of mine of the 3d. June last is herewith. I have had since the pleasure to make the personal & worthy acquaintance of Mr. R. C. Nicholas Nephew of Robt. Smith Esqre. Secretary of State, he is on the eve of leaving this place for Tunis. He was bearer of a passeport with strong recommendation from you, I shewed him all the civilities & attentions in my power & was glad that he used of the offer of my best services.
Any Citizens of the U. States you will recommend, or introduce to me, I will render them any Service & their Stay here as agreable & usefull as they may wish, or expect from me.
S. C.
